Citation Nr: 1800783	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  11-32 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for left ear hearing loss with Meniere's disease. 

2. Entitlement to a compensable initial rating for right ear hearing loss. 

3. Entitlement to service connection for tinnitus, to include as secondary to service-connected right ear hearing loss. 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968. The Veteran served at U-Tapao, Thailand from December 1967 to December 1968 and received the Vietnam Service Medal with Bronze Star. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama and Little Rock, Arkansas, respectively. 

In December 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in April 2014, May 2015, and June 2016. The appeal is now before the Board for further appellate action.  

The issue of entitlement to service connection for tinnitus, to include as secondary to service-connected right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran was exposed to noise in service given his military occupational specialty of aircraft fuels system mechanic.  However, the Veteran did not exhibit left ear hearing loss with Meniere's disease, in service or within one year after discharge from service, and his left ear hearing loss and/or Meniere's disease is not otherwise shown to be related to any disease or injury of service origin.

2. Throughout the appeal period, the Veteran's right ear hearing loss has been manifested by hearing impairment corresponding to no worse than auditory acuity Level VIII in the service-connected right ear and auditory acuity Level I in the non-service-connected left ear.

CONCLUSIONS OF LAW

1. The criteria for establishing service connection for left ear hearing loss with Meniere's disease have not been met. 38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2. The criteria for an initial compensable disability rating for right ear hearing loss have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In letters dated April 2010 and February 2013, VA notified the Veteran of the evidence required to substantiate his claims. The Veteran was informed of the evidence VA would attempt to obtain and of the evidence that the Veteran was responsible for providing. See Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103, 5103A; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran asserted that the June 2010 and June 2013 medical opinions were inadequate as the examiner did not attribute his left ear hearing loss, Meniere's disease and tinnitus to his military service.  The Veteran asserted that a January 2014 private medical opinion attributed his hearing loss, Meniere's disease, and tinnitus to the Veteran's military service. The Veteran's representative argued in a March 2015, Informal Hearing Presentation (IHP) that the June 2013 medical opinion was inadequate because the examiner did not acknowledge that the Veteran's hearing loss, Meniere's disease, and tinnitus are attributable to his military service, in the same way that his service-connected right ear hearing loss was attributed to service. The representative also averred that the examiner did not discuss delayed-onset tinnitus in her medical opinion. In a March 2015 decision, the Board requested that the Veteran undergo a VA hearing loss and tinnitus examination and that the VA examiner provide a medical opinion regarding the Veteran's service connection claims. The Veteran was afforded a VA examination in October 2016 and a medical opinion was produced and considered by the Board in the instant appeal.

In April 2014, May 2015, and June 2016 the Board remanded the case for additional development.  The Board finds that the RO has substantially complied with the remand directives that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

II. Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303(a) (2017).

Generally to establish entitlement to service connection, a veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease. All three elements must be proved. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303 (b), service connection may be established for certain chronic diseases (such as sensorineural hearing loss) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or (2) where the condition noted during service is not in fact shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection. 38 C.F.R. § 3.303 (b) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, any increase in severity of a nonservice-connected disease or injury which is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310(a)-(b).  In order to prevail on the theory of secondary service connection, there must be evidence of (1) a current disability, (2) a service-connected disability, and (3) a nexus, or link, between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Ear Hearing Loss with Meniere's Disease 

The Veteran contends that his left ear hearing loss with Meniere's disease is a result of his military service. 

The existence of a present disability is established through VA examination reports produced during the course of his appeal.  See VA Examination Reports, dated June 2013 and October 2016.  These reports contain a diagnosis of Meniere's syndrome or endolympathic hydrops; hearing impairment with vertigo; tinnitus; and bilateral sensorineural hearing loss and establish that the Veteran has a left ear hearing disability within VA standards.  38 C.F.R. § 3.385.

The record evidence, including the Veteran's DD Form 214, shows that his military occupational specialty (MOS) as an aircraft fuel system mechanic required that he repair B 52 bombers, KC 135 tanker aircrafts, and work on the flight line, all of which indicates his exposure to loud noise during service.

The service treatment records (STRs) did not reveal left ear hearing loss, Meniere's disease or any abnormalities that were attributed to left ear hearing loss with Meniere's disease. 

VA has historically considered that, on November 1, 1967, Service Departments changed from using American Standards Association (ASA) standards to using International Standards Organization - American National Standards Institute (ISO-ANSI) for audiograms. In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows: 500 Hz- 15dB, 1000 Hz- 10 dB, 2000 Hz- 10dB, 3000 Hz- 10dB and 4000 Hz- 5dB.

The Veteran's December 1968 separation audiometry report reads in decibels, after conversion to ISO-ANSI standard: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
15
35
LEFT
25
15
20
25
20

A November 3, 1968 STR indicated that the Veteran was diagnosed with left external otitis. The Veteran reported an earache and drainage in his left ear. The Veteran's tympanic membrane and canal were normal. A November 9, 1968 STR indicated that the Veteran was diagnosed with external otitis; possible otitis media. The Veteran reported intensified left ear pain. Upon examination, the Veteran's left ear canal was not well visualized, was red and slightly tender. The Veteran also had cerumen in his left ear canal.   

As an initial matter, the Board notes that the Veteran's STRs show normal hearing in the left ear both at entrance and at separation from service and no complaints related to hearing loss or Meniere's disease. However, the Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection. Ledford v. Derwinski, 3 Vet. App. 87, 89 Caselaw Analyzed (1992). Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. See Hensley at 159; see also Godfrey v. Derwinski, 2 Vet. App. 352 Caselaw Positive (1992).

As such, the remaining inquiry is whether the evidence demonstrates that the Veteran's currently diagnosed left ear sensorineural hearing loss with Meniere's disease is related to his military service. Upon review of the record evidence, the Board determines that the record evidence is against a finding that the Veteran's left ear sensorineural hearing loss with Meniere's disease is related to his military service. 

A partially dated 1993 private treatment record indicated that the Veteran reported neuralgia type pain of the left frontal and parietal area that was associated with episodes of dizziness. A partially dated 1994 private treatment record indicated that the Veteran was hospitalized for a feeling of slight dizziness. Another partially dated 1994 private treatment record indicated that the Veteran continued to experience episodes of vertigo and reported sudden onset postural dizziness. A related ear, nose and throat (ENT) examination was normal.

An August 1996 private treatment record indicated that the Veteran was diagnosed with near syncopal episode; possibly an anxiety type reaction versus benign vertigo. The Veteran reported an overwhelming sense of instability and a light rotation of his surroundings. The Veteran denied experiencing spinning sensation or dizziness. The Veteran's history of episodes of dizziness was noted. In December 1996, the Veteran reported panic attacks and a feeling of being overcome with a sense of doom, sweating, nausea and a spinning sensation.

In January 2007, the Veteran was diagnosed with asymmetric sensorineural hearing loss. The Veteran had mild to severe sloping sensorineural hearing loss in his left ear. The word recognition score was 76 percent for the left ear. The examiner rendered the clinical assessment that the Veteran showed significant hearing loss asymmetry, rule out retrocochlear pathology.  

A February 2010 VA treatment record indicated that the Veteran reported vertigo and a significant history of dizziness, described as a spinning sensation that lasted 30 minutes or longer that occurred 10-15 times over the preceding 2-3 years. The Veteran reported that the first episode of dizziness occurred 15 years prior to his February 2010 examination.  The examiner rendered the clinical assessment that the Veteran's vertigo was consistent with his history of Meniere's disease, especially with his asymmetric hearing loss, left greater than right. The Veteran reported bilateral hearing loss with hearing loss in the left ear greater than right ear. In March 2010, the Veteran was diagnosed with "likely Meniere's disease." The treatment note showed that the Veteran's past brain magnetic resonance imaging (MRI) was normal. The Veteran denied any vertiginous episodes since his February examination. The Veteran received hearing aids in April 2010. 

In an April 2010 Statement in Support of Claim, the Veteran averred that his hearing was damaged as a result of performing his MOS. According to the Veteran, when he served in Southeast Asia he worked "a lot of hours on the flight line with a lot of noise with little time for any safety equipment." The Veteran reported that his hearing began to worsen "in his 40s" and has continued to decline over the past 38 years.

In June 2010, the Veteran was afforded a VA hearing loss and tinnitus examination. The Veteran was diagnosed with right ear mild to moderate sensorineural hearing loss and left ear mild to moderate severe sensorineural hearing loss. The Veteran's Meniere's disease diagnosis was confirmed. The Veteran did not report experiencing tinnitus or related symptoms. The audiometry results, in decibels, reads: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
50
55
55
LEFT
35
40
50
60
60

Maryland CNC word list speech discrimination scores were 82 percent for the right ear and 90 percent for the left ear. The Veteran reported that he did not wear hearing protection during his service in Southeast Asia; however, he wore hearing protection "while stateside." The examiner reviewed the Veteran's claims file and opined that it is less likely than not that the Veteran's left ear hearing loss is related to his military service. The rationale was that the Veteran's enlistment examination report showed normal hearing in both ears at all test frequencies. The Veteran's separation examination audiogram continued to show normal hearing at all test frequencies in the left ear; however, there was a 35dB shift in hearing at 4000Hz, in the right ear. Based on the evidence, the examiner determined that it is not likely that military noise exposure caused any hearing loss in the Veteran's left ear. The Veteran received hearing aids in October 2012. 

In June 2013, the Veteran was afforded a VA hearing loss, tinnitus, and ear conditions examination. The Veteran reported that he first noticed hearing loss and ear related problems in 1986.  The audiometry results, in decibels, reads: 




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
60
60
60
LEFT
55
50
55
65
65

Speech discrimination scores were 52 percent for the right ear and 68 percent for the left ear. The audiologist rendered the clinical assessment that the Veteran's Meniere's disease was not caused by or related to hearing loss shown in the Veteran's service treatment records. The rationale was that a review of the evidence of record indicated that the Veteran was diagnosed with Meniere's disease of the left ear in July 2011. The audiologist explained that the Veteran's first complaints of Meniere's type symptoms occurred in July 1993 (complaint of one month history of vertigo like symptoms aggravated by rapid movement, impression of labyrinthitis, Dramamine prescribed). According to the audiologist, the audiologic literature provides no support at this time for a relationship between military noise exposure and the onset of Meniere's disease.

During the December 2013 hearing, the Veteran testified that his MOS was the repair/maintenance of B 52 bombers, airplanes, and air refueling tanks on the flight line. The Veteran testified that he worked 5 days a week, 8 to 9 hours a day at strategic air command (SAC) and while in Southeast Asia, he worked 6 days a week for 12 hours a day. The Veteran testified that his hearing loss began to worsen when he was in his 40s. The Veteran also expressed dissatisfaction with a VA examination and medical opinion, which determined that his left ear hearing loss was not related to his military service. 

In an January 2014 private medical opinion, Dr. G.T. rendered the clinical assessment that the Veteran has exhibited symptoms for more than 20 years, which were fairly recently determined to be due to Meniere's disease and the condition is at least as likely as not to also be related to his military service.

In a March 2015 IHP, the Veteran's representative alleged that the Veteran did not experience any post-service acoustic trauma that caused his left ear hearing loss. The representative argued that during service, the Veteran's ears "were hearing at the same time"; and therefore, the Veteran's left ear hearing loss should be attributed to the same source as his right ear hearing loss.

A May 2015 Board decision found the June 2010 and June 2013 VA medical opinions inadequate. The June 2010 audiologist opined that it is not likely that military noise exposure caused the Veteran's left ear hearing loss and cited normal hearing at separation from service. The Board notes, however, that under Hensley, a rationale for a negative etiological opinion that is based solely on normal hearing at separation is inadequate upon which to base a decision. The June 2013 VA audiologist did not provide any etiological opinion regarding the Veteran's left ear hearing loss. The audiologist did, however, opine that the Veteran's Meniere's disease was not caused by military noise exposure but did not opine as to whether the Veteran's Meniere's disease had its onset during service. A June 2016 Board decision requested a VA examination and opinion with regard to the etiology of the Veteran's left ear hearing loss, Meniere's disease, and tinnitus. The examiner was asked to provide an opinion that addressed the relationship between the Veteran's left ear hearing loss and Meniere's disease. The Board finds that such a medical opinion is not pertinent to its consideration of the issue at hand, which is whether the Veteran's left ear hearing loss with Meniere's disease was incurred in or the result of his military service.  

In October 2016, the Veteran was afforded VA examination. The Veteran's bilateral hearing loss was confirmed.  The audiometry results in decibels, reads: 




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
60
60
55
LEFT
55
55
55
70
60

Speech discrimination scores were 42 percent for the right ear and 52 percent for the left ear. The audiologist opined that the Veteran's left ear hearing loss is less likely than not related to his military service. The rationale being that the Veteran's claims folder was reviewed and the records did not indicate any significant threshold shifts in the left ear during active duty. The audiologist emphasized that the Veteran's MOS as an aircraft fuel system mechanic confirmed his military noise exposure. STRs indicated hearing sensitivity within normal limits in the left ear during active duty with no significant threshold shifts (indicating onset of any left ear hearing loss/shifts to be sometime following active duty, consistent with the Veteran's own reports of onset closer to 1986.) STRs also noted left external otitis/possible otitis media in November 1968, with associated ear pain and drainage, and no sequelae noted in later records. The Veteran reported that he has been retired for approximately 20 years and had recent noise exposure from home power tools, motorcycles, and home lawn equipment.  

The audiologist explained that the Veteran reported that he first noticed problems with his hearing in 1986 and noted that a "small hearing loss" was identified at that time. The audiologist highlighted the fact that a claim for hearing loss was first noted in 1986, with onset in 1986.  The audiologist noted that the Veteran denied any recent episodes of vertigo. The audiologist referenced the Institute of Medicine (IOM), which stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure. The IOM panel concluded that based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was "unlikely". Based on the objective evidence (audiograms), there is no evidence on which to conclude that the Veteran's current left ear hearing loss was caused by or a result of the Veteran's military service, including noise exposure. IOM concluded that based on current knowledge of cochlear physiology, there was no significant scientific basis for the existence of delayed-onset hearing loss. IOM did not rule out that delayed onset might exist but, because the requisite longitudinal animal and human studies have not been done and based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss, there was no reasonable basis for delayed-onset hearing loss. "Noise and Military Service-Implications for Hearing Loss and Tinnitus", Institute of Medicine, National Academy of Sciences, 2006.   
	
With regard to the etiology of the Veteran's Meniere's disease, the audiologist acknowledged that complaints of Meniere's disease type symptoms were noted in the claims file in 1993.The Veteran was diagnosed with Meniere's disease in 2011. The audiologist rendered the clinical assessment that it is less likely than not that the Veteran's Meniere's disease is associated with his military noise exposure. The onset of the Veteran's Meniere's disease symptoms was not noted until 1993 and Meniere's disease was diagnosed in 2011. Based upon a review of the evidence of record, it is the audiologist's clinical assessment that the Veteran's left ear hearing loss and/or Meniere's disease less likely had its onset during service and is less likely as not the result of military service and/or noise exposure.
Upon review of the foregoing evidence, the Board finds that the preponderance of the evidence is against a finding of service connection for left ear hearing loss with Meniere's disease. In so finding, the Board observes the October 2016 VA medical opinion concluding that the Veteran's left ear hearing loss and Meniere's disease was not caused by or related to the Veteran's military service. Notably, the October 2016 audiologist expounded on the fact that STRs did not indicate significant threshold shifts in the left ear during active duty or at separation. The Veteran reported that he first noticed problems with his hearing in 1986. The audiologist noted that the Veteran first reported Meniere's type symptoms in 1993 and was diagnosed with Meniere's disease in 2011. In rendering her medical assessment, the audiologist cited to IOM audiological research that there is no significant scientific basis for the existence of delayed-onset hearing loss. Most notably, according to IOM, based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss, there is no reasonable basis for delayed-onset hearing loss. 

It is well established that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  See Stefl, supra. As such, when reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). As such, the Board affords significant probative value to the October 2016 VA medical opinion with regard to the etiology of the Veteran's left ear hearing loss with Meniere's disease. The VA audiologist reviewed the evidence of record, including the Veteran's claims file, conducted an in-person examination, and rendered a medical opinion with an adequate explanation of her clinical findings. 

Conversely, the Board finds the January 2014 private medical opinion inadequate as the physician did not provide an adequate explanation of his clinical findings. See Stefl; see also Sklar, supra. The physician provided a positive nexus opinion but did not indicate the scope of his review of the Veteran's medical records, including the Veteran's claims file, which did not indicate complaints and/or a diagnosis of left ear hearing loss with Meniere's disease during active duty. The claims file revealed a normal separation audiogram and clinical evidence that the Veteran was diagnosed with asymmetric sensorineural hearing loss in January 2007 and Meniere's disease in June 2011. As such, the January 2014 private medical opinion is not probative to the issue at hand; the nexus/relationship between the Veteran's left ear hearing loss with Meniere's disease and his military service. 

The Board recognizes the Veteran's assertion that his left ear hearing loss with Meniere's disease is related to service-related acoustic trauma. The Veteran is considered competent to report the observable manifestations of his claimed disability. In this regard, while the Veteran can competently report the onset and continuity of hearing loss symptoms, an actual diagnosis of sensorineural hearing loss requires objective testing to determine whether it is severe enough to be considered a disability for VA compensation purposes, and can have many causes. In any event, to the extent the Veteran may be competent to opine as to medical etiology, the Board finds that the Veteran's lay assertions in the present case are outweighed by the medical evidence of record including the October 2016 VA examination report. The audiologist has the training, knowledge, and expertise on which she relied to form her opinion, and she provided a persuasive rationale for her clinical assessment. 

Lastly, the Board considers the Veteran's assertion that he first noticed problems with his hearing in 1986 and that he began to experience episodes of dizziness in 1994. Clinical evidence of record indicated that the Veteran was diagnosed with asymmetric sensorineural hearing loss with mild to sloping hearing loss in the left ear in January 2007 and with Meniere's disease in June 2011. The clinical evidence indicates that the Veteran did not exhibit symptoms of left ear hearing loss until 18 years after separation and did not exhibit symptoms of Meniere's disease until 26 years after separation.  In sum, the Veteran was not diagnosed with left ear hearing loss and Meniere's disease until more than 30 years after his separation from military service.  The evidence indicates that the Veteran's left ear hearing loss with Meniere's disease did not manifest to a compensable degree within the one year presumptive period after separation from service. Therefore, the Board finds that the evidence of record preponderates against a finding of service connection for left ear disease with Meniere's disease on a presumptive basis.  

Thus, after reviewing the evidence of record the Board finds there is no causal connection between the current left ear hearing loss with Meniere's disease disability and the Veteran's military service. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for left ear hearing loss with Meniere's disease. The claim is therefore denied. See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert. 

II. Increased Rating 

Right Ear Hearing Loss 

The Veteran contends that his service-connected right ear hearing loss is more disabling than reflected by the current noncompensable rating. Relevant evidence of record consists of reports from VA examinations provided to the Veteran in June 2010, June 2013, and October 2016. 

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's service-connected right ear hearing loss has been evaluated as  noncompensable under DC 6100. The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Under DC 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination. Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (cycles per second). To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I, subject to the provisions of § 3.383. See 38 C.F.R. § 4.85, DC 6100. As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned. See 38 C.F.R. § 4.85, DC 6100. Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII. See 38 C.F.R. § 4.85.

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a). The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.

The results of the Veteran's June 2013 VA audiometry examination reveal no worse than Level VII hearing acuity in the service-connected right ear and, by operation of the regulation, Level I hearing acuity in the left ear. The audiometry results, in decibels, read: 




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
60
60
60

The puretone threshold average was 52 Hz for the right ear. The speech discrimination score was 52 percent for the right ear.

The results of the Veteran's October 2016 VA examination reveal no more than Level VIII hearing acuity in the service-connected right ear (and again, Level I hearing acuity in the non-service-connected left ear, by operation of the regulation). The audiometry results, in decibels, read: 




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
60
60
55

The puretone threshold average was 56 Hz for the right ear with a speech discrimination score of 42 percent. 

As noted above, the Rating Schedule provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86. The Veteran's June 2013 audiometry results demonstrated a puretone threshold of 55 decibels or more in all four frequencies in the right ear. Therefore, the Veteran is entitled to consideration for an exceptional pattern of hearing impairment in the right ear. Application of the above-noted findings to Tables VI and VII result in a noncompensable disability rating under 38 C.F.R. §4.86(b), DC 6100.

The Board in no way discounts the difficulties that the Veteran experiences as a result of his service-connected right ear hearing loss. The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained. Hence, the Board must base its determination on the results of the pertinent audiological evaluation of record. See Lendenmann, supra. In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Under these circumstances, the Board finds that throughout the appeal period, the record has presented no basis for the assignment of a compensable disability rating for the Veteran's service-connected right ear hearing loss. His hearing acuity has been no worse than Level VIII in the service-connected right ear and Level I in the non-service-connected left ear, which equates to a noncompensable disability rating under Table VII.

The above determination is based on consideration of the applicable provisions of VA's rating schedule. In particular, the Board notes that the June 2013 and October 2016 VA audiological examination reports described the effects of the Veteran's hearing impairment on his daily life. See Martinak v. Nicholson, 21 Vet. App. 447 (2007). The Board has also considered whether referral for extraschedular consideration is suggested by the record. Ordinarily, the VA rating schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60   (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1).

The Veteran, nor his representative, has claimed that his right ear hearing loss is exceptional or unusual in nature and warrants an extraschedular consideration. Also, the evidence of record does not indicate that the Veteran's service-connected right ear hearing loss is exceptional or unusual in nature. The June 2013 VA examiner noted that the Veteran's service-connected right ear hearing loss impairs his ability to hear others in conversation, hear the television and music. The October 2016 examiner noted that the Veteran has difficulty communicating without wearing hearing aids. The evidence of record indicates that the nature and severity of the Veteran's right ear hearing loss is contemplated by the rating schedule. Therefore, referral for extraschedular consideration is not warranted. Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96   (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that the claim for an initial compensable disability rating for the Veteran's service-connected right ear hearing loss must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; see also Gilbert. 


ORDER

Entitlement to service connection for left ear hearing loss with Meniere's disease is denied. 

Entitlement to a compensable initial rating for right ear hearing loss is denied. 
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appealed issue of entitlement to service connection for tinnitus, to include as due to service-connected right ear hearing loss. 

The Veteran contends that his tinnitus results from his service-connected right ear hearing loss.  The record contains an October 2016 VA hearing loss and tinnitus examination, which, following formal evaluation, confirms the Veteran's diagnosis of recurrent tinnitus.  The VA examiner stated that any tinnitus was not related to service and/or military noise exposure.  However, the opinion regarding the Veteran's tinnitus needs further medical guidance, because the VA examiner did not tailor the substance of that opinion to include a discussion of whether the Veteran's tinnitus was either caused or aggravated by his service-connected right ear hearing loss. 

As such, a supplemental addendum opinion-based on full review of the record and supported by stated rationale-is needed to fairly decide the issue on appeal.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. app. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims file to a medical professional of appropriate expertise.  Only if the medical professional determines that an in-person examination of the Veteran is necessary, schedule the Veteran for a VA examination as to the etiology of his tinnitus. 

The contents of the electronic claim files, to include a copy of this Remand, are to be made available to the designated examiner for review.  The examiner is to note in the medical report that this action has been accomplished.  All tests and studies, as well as the clinical findings contained therein, should be reported in detail. 

The examiner is asked to provide an opinion as to the following:

a.  It is at least as likely as not (50 percent or greater probability) that tinnitus was caused by, or results from the Veteran's service-connected right ear hearing loss?

b. Is it at least as likely as not (50 percent or greater probability) that tinnitus was aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected right ear hearing loss?

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After the development above has been completed, readjudicate the appeal.  If determination remains adverse to the Veteran, the AOJ should furnish an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


